Simmons, C. J., and Lewis, J.,
dissenting. Courts take judicial notice of the standard mortality and annuity tables, without proof. 1 Gr. Ev. (16th ed.) § 6, e; 17 Am. & Eng. Enc. Law (2d ed.), 900 and cases cited; Bradner, Ev. 190; 1 Taylor, Ev. § 19, and Am. Notes; Thayer, Ev. 306 et seq. Where, therefore, the record discloses that certain standard mortality and annuity tables, found in 70 Ga. Rep. 844, were introduced in evidence, and the motion for new trial complains of a manifest error committed by the trial judge against the plaintiff in error in his charge to the jury in reference to the use of the tables, but the brief of evidence does not contain a copy of the tables used on the trial, this court should not, merely because the tables are not copied in the brief of evidence, *779refuse to consider the error and, as a result of so doing, affirm the judgment, but should take judicial notice of the tables and reverse the judgment denying a new- trial, according to the decision in Atlanta R. Co. v. Smith, 94 Ga. 107. Under the ruling of the majority, the plaintiff in error loses its case because it failed to bring up in the record a copy of a set of tables whose contents the law presumes the court to know, and as to which, if it has forgotten them, it can refresh its memory by reference to them as published in its own Reports.